Citation Nr: 0607037	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  06-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  There is no medical evidence of a nexus or relationship 
between the veteran's hearing loss disability and his period 
of service.

3.  There is no medical evidence of a nexus or relationship 
between the veteran's tinnitus and his period of service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 
1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a letter by the RO 
dated in March 2005, a rating decision dated in June 2005, 
and a statement of the case (SOC) issued in December 2005.  
As a whole, these documents satisfy the notice requirements 
of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the RO's 
letter provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  The veteran was also afforded a VA 
audiological evaluation in June 2005 to determine the 
etiology of his bilateral hearing loss and tinnitus.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 





II.  Merits of the Claims

The veteran claims that he incurred bilateral hearing loss 
and tinnitus as a result of either acoustic trauma or a head 
injury while on active duty.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claims. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005); 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity. For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id.  (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 3.385.

In this case, the veteran initially attributed his bilateral 
hearing loss and tinnitus to an injury in service.  He 
maintained that he slammed the left side of his head against 
a bulkhead after being struck by a cargo net while unloading 
cargo from a ship while stationed in Guam.  He explained that 
he notice blood draining from his left ear after regaining 
consciousness.  In addition, the veteran maintained that he 
developed a fungal infection in both ears approximately one 
month prior to his separation from active duty.  Lastly, he 
argued that his hearing loss and tinnitus were due to 
acoustic trauma as a result of his job as an aviation support 
equipment technician while on active duty.  

The veteran's service medical records make no reference to a 
head injury, an ear infection, or hearing loss.  Of 
particular relevance, a separation examination report dated 
May 1946 notes that whispered voice testing was 15/15 in both 
ears.  Thus, neither tinnitus nor a hearing loss disability 
was shown to have been present in service. 

There is also no medical evidence that the veteran's current 
hearing loss and tinnitus are related to service.  The 
veteran was afforded a VA examination in May 1950 in 
connection with a claim for service connection for a stomach 
disorder.  Testing at that time revealed that the veteran was 
able to hearing ordinary conversation at 20 feet in both 
ears.  

VA outpatient treatment records include an October 2003 VA 
audiological evaluation report, which notes the veteran's 35-
year history of bilateral hearing loss.  The veteran also 
complained of tinnitus.  Audiometric testing at that time 
revealed a bilateral hearing loss disability for VA purposes.  
The Board notes that the audiologist recorded the veteran's 
history of bilateral hearing loss dating back to the alleged 
head injury in service.  The audiologist also recorded the 
veteran's history of an ear infection in service.  However, 
the Court has held that the mere transcription of a history 
provided by the veteran does not transform that information 
into competent medical evidence simply because the 
transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

The veteran was afforded a VA audiological evaluation in June 
2005 to determine whether his hearing loss and tinnitus were 
related to service.  At that time, the veteran related the 
incident in service in which he sustained a head injury after 
being slammed against a bulkhead while unloading a ship.  He 
added that blood was coming out of his left ear, and that he 
could not hear for some time after he regained consciousness.  
However, he indicated that his hearing eventually returned.  
The veteran denied any recreational or post-service noise 
exposure.  He said that he first noticed hearing loss in the 
late 1940's and that he suffered from constant bilateral 
tinnitus his entire adult life.  

Audiometric testing in the right ear revealed a 50-decibel 
loss at the 500 Hz level, a 35-decibel loss at the 1000 Hz 
level, a 60-decibel loss at the 2000 Hz level, and an 80-
decibel loss at the 3000 and 4000 Hz levels, for an average 
of 64.  Testing in the left ear revealed a 75-decibel loss at 
the 500 Hz level, a 65-decibel loss at the 1000 Hz level, a 
90-decibel loss at the 2000 Hz level, and a +110-decibel loss 
at the 3000 and 4000 Hz levels, for an average of 94. 

The diagnosis was bilateral asymmetrical mostly s/n hearing 
loss, worse in left.  The examiner noted that a review of the 
claims file revealed no evidence of the incident which 
allegedly precipitated the veteran's hearing loss.  The 
examiner also pointed out that the discharge physical in May 
1945 noted that his hearing was 15/15, while a physical in 
May 1950 noted that his hearing was 20/20 bilaterally, with 
no defects noted.  The examiner reiterated that no evidence 
confirmed that the veteran was knocked unconscious in 
service, and that the medical records dated 10 years after 
his military service made no reference to hearing loss.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  The evidence demonstrates that 
the veteran currently has tinnitus as well as a hearing loss 
disability for VA purposes.  Nevertheless, there is no 
medical evidence or opinion of record which effectively links 
these disabilities to the veteran's military service.  The 
Board places significant probative value on the fact that 
hearing loss and tinnitus were first identified in 2003, 
approximately 57 years after the veteran's separation from 
active duty.  The Board also places significant probative 
value on the June 2005 VA examination report, wherein a VA 
examiner found no evidence to indicate that the veteran's 
hearing loss was related to service.  Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).

Indeed, the only evidence in support of the veteran's claims 
involves his own lay statements.  However, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu 2 Vet. App. at 494-95.  Since the record does not 
show that the veteran possesses the medical training and 
expertise necessary to render an opinion as to the cause or 
etiology of a hearing loss disability or tinnitus, his lay 
statements cannot serve as a basis upon which to grant his 
claims.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for bilateral ear hearing loss and tinnitus.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


